UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 1, 2015 Superior Uniform Group, Inc. (Exact name of registrant as specified in its charter) Florida 001-05869 11-1385670 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 10055 Seminole Blvd., Seminole, Florida Registrant's telephone number including area code: (727) 397-9611 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 – Submission of Matters to a Vote of Security Holders The Annual Meeting of Shareholders was held on May 1, 2015 at which ● six directors were elected to hold office until the next annual meeting of shareholders and until their respective successors are duly elected or appointed and qualified , and ● the selection of Mayer Hoffman McCann P.C., independent registered public accountants, as auditors of the Company for the year ending December 31, 2015 was ratified. Of the 13,599,969 shares outstanding and entitled to vote at the meeting, 12,104,130 shares were present, in person or by proxy. The results of the shareholder votes were as follows: Proposal 1: Election of Directors Broker Nominee For Against Abstain Non-Votes Sidney Kirschner 10,021,185 157,394 4,788 1,920,763 Michael Benstock 10,099,784 79,459 4,124 1,920,763 Alan D. Schwartz 10,118,671 60,064 4,632 1,920,763 Robin Hensley 10,081,785 80,223 21,360 1,920,762 Paul Mellini 10,009,075 151,968 22,324 1,920,763 Todd Siegel 10,073,331 63,044 46,992 1,920,763 Proposal 2: Ratification of Mayer Hoffman McCann P.C., as auditors for 2015: For Against Abstain . Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunder duly authorized. SUPERIOR UNIFORM GROUP, INC. By: /s/
